JOHNSON, Judge.
Defendant first assigns error to the court’s failure to grant his motion to dismiss. He argues that the jury had to infer his actual possession of the tractor from its presence on his property and then infer his guilt from this recent possession. Defendant maintains that under the rule of State v. Voncannon, 302 N.C. 619, 276 S.E. 2d 370 (1981) and State v. Maines, 301 N.C. 669, 273 S.E. 2d 289 (1981), such “stacking of inferences” is impermissible.
In deciding whether a motion to dismiss was properly denied, we must consider all the evidence actually admitted, whether competent or incompetent, in the light most favorable to the State. State v. Irwin, 304 N.C. 93, 282 S.E. 2d 439 (1981). Here, there was eyewitness testimony placing a truck similar to defendant’s at the crime scene; evidence that defendant attempted to sell a tractor shortly after the crime; and evidence that the owner positively identified as part of the tractor a hinge later found in defendant’s truck. Thus, the State did not rely entirely on inferences to make its case and consequently the rule in Maines does not apply; The jury could draw a reasonable inference of defendant’s guilt from the totality of the evidence presented, and the court properly denied the defendant’s motion.
Defendant next contends that officers discovered and seized the tractor in violation of the Fourth Amendment. On voir dire, the court found that the officers did not know who lived at the house and went there looking for defendant or the tractor. The findings of the trial court are supported by competent evidence and, therefore, are conclusive on appeal. State v. Jackson, 308 *333N.C. 549, 304 S.E. 2d 134 (1983). They establish that the officers entered the property for the purpose of general inquiry. Officers are not trespassers when they go to a door to inquire about a matter. See State v. Prevette, 43 N.C. App. 450, 259 S.E. 2d 595 (1979), appeal dismissed, 299 N.C. 124, 261 S.E. 2d 925 (1980). A fortiori, in driving up the driveway to the house the officers were where they had a right to be. When their headlights struck the tractor, it was in “plain view” and its discovery did not violate the Fourth Amendment. Texas v. Brown, 460 U.S. 730, 75 L.Ed. 2d 502, 103 S.Ct. 1535 (1983) (use of artificial illumination “simply does not constitute a search”); see also 1 W. LaFave, Search & Seizure: A Treatise on the Fourth Amendment § 2.2(b) (1978) (collecting “flashlight” cases). The tractor and trailer matched the general description given by Stallings; this and the confirmation of the tip made it “immediately apparent” that the items were probably evidence of a crime, Texas v. Brown, supra, which closer examination quickly confirmed. The court thus properly admitted evidence of the discovery and seizure of the tractor and trailer.
Defendant’s final assignment of error challenges the admission of the hinge into evidence, again on Fourth Amendment grounds. Whether searches or seizures are unreasonable within the meaning of the Fourth Amendment depends upon the facts and circumstances of each case. Cooper v. California, 386 U.S. 58, 17 L.Ed. 2d 730, 87 S.Ct. 788 (1967). An officer found the hinge uncovered in the back of defendant’s pickup truck. The court found that police had arrested defendant when he was “located in” the truck. Again this finding, supported by competent evidence, is conclusive. State v. Jackson, supra. Assuming arguendo that defendant had some legitimate expectation of privacy in the back of his pickup truck, officers could have searched the back of his truck without a warrant for contraband and/or evidence at the scene of his arrest. United States v. Ross, 456 U.S. 798, 72 L.Ed. 2d 572, 102 S.Ct. 2157 (1982); Carroll v. United States, 267 U.S. 132, 69 L.Ed. 543, 45 S.Ct. 280 (1925); State v. Cobb, 295 N.C. 1, 243 S.E. 2d 759 (1978). Therefore, the warrantless search the next day was not unreasonable under the Fourth Amendment. Chambers v. Maroney, 399 U.S. 42, 26 L.Ed. 2d 419, 90 S.Ct. 1975 (1970); State v. Cobb, supra.
In addition, the incriminating evidence lay uncovered in the back of a pickup truck. This fact raises a question as to whether *334defendant had any Fourth Amendment interest at stake. “What a person knowingly exposes to the public, even in his own home or office, is not a subject of Fourth Amendment protection.” Katz v. United States, 389 U.S. 347, 352, 19 L.Ed. 2d 576, 582, 88 S.Ct. 507, 511 (1967). Although no court has yet held that there is no expectation of privacy in the open bed of a pickup, they had hesitated to accord much protection. See United States v. McHugh, 575 F. Supp. 111 (1983) (“it would stretch credibility to the limit” to hold defendant had an expectation of privacy); State v. Kramer, 231 N.W. 2d 874 (Iowa, 1975) (items “on exterior” of pickup not protected); State v. Yaeger, 277 N.W. 2d 405 (Minn. 1979) (upholding seizure of items in plain view in back of parked pickup).
Under the circumstances of this case then, we hold that the officers’ action in looking into the back of the pickup did not constitute an unreasonable search. The hinge was therefore properly seized and admitted into evidence.
We conclude that defendant received a fair trial, free from prejudicial error.
No error.
Judges Becton and Braswell concur.